Citation Nr: 0522463	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-20 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had recognized service from February 1945 to 
February 1946.  The veteran died in October 1992.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
December 2003 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran died in October 1992; evidence of record 
indicates that the cause of the veteran's death was a 
myocardial infarction and the underlying cause of death was 
an ulcer.

2.  At the time of the veteran's death, service connection  
had not been established for any disability.

3.  The veteran's death by myocardial infarction with 
underlying ulcer was not related to his active duty service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310,  
5107 (West 2002); 38 C.F.R. § 3.312 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA notice being given 
to the appellant via correspondence dated in January 2005.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the January 2005 letter provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The Board also finds that the duty to assist the appellant 
has been met.  The claims file includes available service 
records, lay affidavits, and information received from the 
service department regarding verification of the veteran's 
service.  No additional evidence has been identified by the 
appellant.  

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment,  
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as a myocardial infarction.  
The underlying cause of death was an ulcer.  The veteran's 
death certificate does not show that an autopsy was 
performed, and the appellant has not reported an autopsy.  At 
the time of the veteran's death, he was not service connected 
for any disability.

The death certificate shows the cause of death as myocardial 
infarction.  Applicable law provides that service connection 
will be granted for disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the record reveals that there is no evidence of 
heart problems, stomach problems, a myocardial infarction or 
an ulcer during service or for many years thereafter.  
Physical examination which was conducted in February 1946 at 
the time of the veteran's discharge was normal.  The veteran 
completed an Affidavit for Philippine Army Personnel in 
January 1946.  At that time, he reported that he had not 
incurred any wounds or illnesses between December 8, 1941 and 
the date of his return to military control.  Additionally, 
there is no medical evidence of record documenting the 
presence of a myocardial infarction or an ulcer subsequent to 
the veteran's discharge from service, with the exception of 
the death certificate.  

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that a 
myocardial infarction and/or an ulcer which resulted in the 
veteran's death was manifested during service, or that it was 
otherwise related to his military service.

While the veteran was alive, he claimed to have been a 
Prisoner of War (POW) of the Imperial Japanese Government 
from April 1942 to September 1942.  The appellant also 
alleged that the veteran was a POW of the Japanese Government 
during WWII.  There are affidavits of record from fellow 
servicemen who reported that the veteran had various diseases 
while he was allegedly a POW.  Significantly, the National 
Personnel Records Center indicated in March 2005 that the 
veteran did not have recognized service prior to February 6, 
1945.  Therefore, any period as a POW prior to that date 
would not call for application of the POW presumptions under 
38 C.F.R. §§ 3.307, 3.309.  

The only other evidence which indicates that the veteran had 
any sort of medical problems as a result of his active duty 
service is the information included in affidavits submitted 
by the veteran.  The affiants indicated that they were POW's 
with the veteran and that they observed that the veteran had 
various medical problems while incarcerated.  Again, any POW 
period prior to his period of recognized service is not for 
consideration.  Moreover, to the extent that the affidavits 
attempt to set forth a medical diagnosis or to relate a 
medical disorder to a specific cause, the affidavits were 
promulgated by laypersons not competent to render diagnoses 
or opinions as to causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  To the extent the affidavits may 
address the claimed period of POW status during the veteran's 
recognized service, the Board again stresses that the service 
department has not verified such status.  

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service or a service-connected disability.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


